Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 5/22/2019.
Claims 1-13 are currently pending with claims 1, 7, and 13 being independent, and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2020 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
In paragraph 55 line 1, “The status quo system” has a grammatical error. “Quo” is not an English word.
In paragraph 68 line 1, “Step 12” should be changed to – Step S12--.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
SM , or ® following the term.
Applicant should review the specification to address the above problems.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Step S1, S2, S3, S4, S5, S6, S7, S8, S9 in Fig.3 and hub 127 and 231 in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 2 and 8 recite, "the guidance server performs Al problem identification, discrimination, and guidance matching on the input three or more of parameters". The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which how the problem identification, discrimination, and guidance matching are performed.  An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. Paragraph 68 and 77 of the Applicant’s disclosure discloses the AI hub 231 performs the function of problem identification, discrimination, and guidance matching. However, the disclosure fails to disclose any meaningful structure/algorithm as to how these functions are performed, which raises questions whether the Applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "medical personnel" in line 4.  It is unclear if the claimed medical personnel is the same or different medical personnel in line 1 of claim 1. For purposes of examination, this will be construed as “the medical personnel”.
Claim 1 recites “patient imaging history information” in line 7. It is unclear if the claimed original health care record is the same or different patient imaging information in line 6 of claim 1. For purposes of examination, this will be construed as “historical patient imaging information”.
Claims 2 recites “the guidance server performs Al problem identification, discrimination, and guidance matching on the input three or more of parameters.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the functions of problem identification, discrimination, and guidance matching are performed and what rules/algorithms are used to perform the functions.
Claim 3 recites the limitation "medical personnel" in line 2.  It is unclear if the claimed medical personnel is the same or different medical personnel in lines 10-11 of claim 1. For purposes of examination, this will be construed as “the medical personnel”.

Claim 6 recites the limitation "medical personnel" in line 2.  It is unclear if the claimed medical personnel is the same or different medical personnel in line 1 of claim 1. For purposes of examination, this will be construed as “the medical personnel”.
Claim 7 recites the limitation "medical personnel" in line 4.  It is unclear if the claimed medical personnel is the same or different medical personnel in line 1 of claim 7. For purposes of examination, this will be construed as “the medical personnel”.
Claim 7 recites “patient imaging history information” in line 8. It is unclear if the claimed original health care record is the same or different patient imaging information in lines 6-7 of claim 7. For purposes of examination, this will be construed as “historical patient imaging information”.
Claims 8 recites “the guidance server performs Al problem identification, discrimination, and guidance matching on the input three or more of parameters.” The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the functions of problem identification, discrimination, and guidance matching are performed and what rules/algorithms are used to perform the functions.
Claim 9 recites the limitation "medical personnel" in line 2.  It is unclear if the claimed medical personnel is the same or different medical personnel in lines 11-12 of claim 7. For purposes of examination, this will be construed as “the medical personnel”.

Claim 12 recites the limitation "medical personnel" in line 2.  It is unclear if the claimed medical personnel is the same or different medical personnel in line 1 of claim 7. For purposes of examination, this will be construed as “the medical personnel”.
Claim 13 recites the limitation "medical personnel" in line 6.  It is unclear if the claimed medical personnel is the same or different medical personnel in line 2 of claim 13. For purposes of examination, this will be construed as “the medical personnel”.
Claim 13 recites “patient imaging history information” in line 9. It is unclear if the claimed original health care record is the same or different patient imaging information in line 8 of claim 1. For purposes of examination, this will be construed as “historical patient imaging information”.
Claims 2-6 depend from claim 1 and thus inherit the deficiencies in claim 1.
Claims 8-12 depend from claim 7 and thus inherit the deficiencies in claim 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed limitations are directed to computer program code, which is software per se. Applicant should amend the claim to direct the limitations to non-transitory computer readable medium in order to overcome the rejection.
Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 are directed to an apparatus (i.e., a machine), claims 7-12 are directed to method (i.e., a process), and claim 13 is directed to non-statutory subject matter. Accordingly, claims 1-12 are within at least one of the four statutory categories. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea. Note that independent claim 1 is the system claim, while claim 7 covers a method claim and claim 13 covers the matching non-transitory computer readable medium.
Specifically, independent claim 1 recites:
Apparatus providing medical personnel artificial intelligence (AI)-derived data regarding a patient presenting with neurological indications, comprising: 
a guidance server receiving three or more of parameters: (i) natural language input from the medical personnel, (ii) real-time vital signs telemetry data, (iii) neurosurgical treatment database information, (iv) neurosurgical treatment guideline information, (v) clinical laboratory testing results, (vi) patient historical data, and (vii) patient imaging information; and 

the guidance server providing one or more AI-generated alert(s) to the medical personnel. 
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because providing alerts to medical personnel relate to managing human behavior and interactions between people. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-6 (similarly for dependent claims 8-12) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claim 2 (similarly for claim 8), this claim constitute: (a) “certain methods of organizing human activity” because performing functions problem identification, discrimination, and guidance matching based on parameters all relate to managing human behavior/interactions between people, commonly carried out by medical professionals. 
In relation to claims 3-6 (similarly for claims 9-12), these claims merely recites specific manners of sending alerts (sending alerts to smartphone, the alerts being Short Messages), specific processor and server configuration, and specific type of input data that was received.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception 
In the present case, for representative independent claim 1 (similar to claims 7 and 13), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Apparatus providing medical personnel artificial intelligence (AI)-derived data regarding a patient presenting with neurological indications, comprising: 
a guidance server receiving three or more of parameters: (i) natural language input from the medical personnel, (ii) real-time vital signs telemetry data, (iii) neurosurgical treatment database information, (iv) neurosurgical treatment guideline information, (v) clinical laboratory testing results, (vi) patient historical data, and (vii) patient imaging information (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and 
an imaging post-processor receiving (i) historical patient imaging information, (ii) and real-time patient imaging data, and providing to the guidance server the patient imaging information (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g) the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); 
the guidance server (conventional computer implementation as noted below, see MPEP § 2106.05(f)) providing one or more AI-generated (conventional computer implementation as noted below, see MPEP § 2106.05(f)) alert(s) to the medical personnel. 

Regarding the additional limitations of the server and AI, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “a guidance server receiving three or more of parameters: (i) natural language input from the medical personnel, (ii) real-time vital signs telemetry data, (iii) neurosurgical treatment database information, (iv) neurosurgical treatment guideline information, (v) clinical laboratory testing results, (vi) patient historical data, and (vii) patient imaging information” and “an imaging post-processor receiving (i) historical patient imaging information, (ii) and real-time patient imaging data, and providing to the guidance server the patient imaging information” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). 
For claim 2 (similar to claim 8), regarding the additional limitations of the server and AI, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 3 (similar to claim 9), regarding the additional limitations of the server, AI and smartphone and app, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 4 (similar to claim 10), regarding the additional limitations of the server, AI and smartphone, Short Message Service (SMS), the Examiner submits that these limitations amount to Id.). 
For claim 5 (similar to claim 11), regarding the additional limitations of the server and processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 6 (similar to claim 12), regarding the additional limitation “wherein the guidance server receives, as live data streams, at least the parameters: the natural language input from medical personnel, the real-time vital signs telemetry data, the clinical laboratory testing results, and the patient imaging information”, the Examiner submits that this additional limitation merely specifies Field of Use and Technological Environment to the at least one abstract idea (see MPEP § 2106.05(h)). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 
For these reasons, representative independent claim 1 with its dependent claims 2-6 and analogous independent claim 7 with its dependent claims 8-12, analogous independent claim 13 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1 (similar to claims 7 and 13), regarding the additional limitations of the server and AI, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “a guidance server receiving three or more of parameters: (i) natural language input from the medical personnel, (ii) real-time vital signs telemetry data, (iii) neurosurgical treatment database information, (iv) neurosurgical treatment guideline information, (v) clinical laboratory testing results, (vi) patient historical data, and (vii) patient imaging information” and “an imaging post-processor receiving (i) historical patient imaging information, (ii) and real-time patient imaging data, and providing to the guidance server the patient imaging information” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)). The Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
For claim 2 (similar to claim 8), regarding the additional limitations of the server and AI, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Id.). 
For claim 4 (similar to claim 10), regarding the additional limitations of the server, AI and smartphone, Short Message Service (SMS), the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 5 (similar to claim 11), regarding the additional limitations of the server and processor, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
For claim 6 (similar to claim 12), regarding the additional limitation “wherein the guidance server receives, as live data streams, at least the parameters: the natural language input from medical personnel, the real-time vital signs telemetry data, the clinical laboratory testing results, and the patient imaging information”, the Examiner submits that this additional limitation merely specifies Field of Use and Technological Environment to the at least one abstract idea (see MPEP § 2106.05(h)). 
Therefore, claims 1-13 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2015/0161331 to Oleynik ("Oleynik") .
Regarding claims 1, 7 and 13, Oleynik discloses:
Apparatus providing medical personnel artificial intelligence (AI)-derived data regarding a patient presenting with neurological indications, comprising (see abstract, intelligent medical engine and system for analyzing medical data for patients. Also see [66], the system and method can be used to diagnose, treat, identify treatment and monitor medical diseases including neurological diseases): 
a guidance server receiving three or more of parameters (see Fig. 1 and [69], medical main server 12 includes an intelligent medical engine 14. Also see Fig. 2 and [71], intelligent medical engine 14 includes an input data module): (i) natural language input from the medical personnel, (ii) real-time vital signs telemetry data (see [120] and Fig. 6, real time vital sign data is received at medical main server 12), (iii) neurosurgical treatment database information (see [71], input data module 74 receives a collection of the parameters relevant to disease, prognosis, and treatment of the patient's medical condition or disease  ), (iv) neurosurgical treatment guideline information (see [71], input data module 74 receives template protocols on standard medical treatment for a specific disease, treatment protocols), (v) clinical laboratory testing results (see [71], laboratory tests), (vi) patient historical data (see [71], input data module 74 receives a collection of the parameters relevant to disease, prognosis, and treatment of the patient's medical condition or disease), and (vii) patient imaging information (see ); and 
an imaging post-processor receiving (i) historical patient imaging information, (ii) and real-time patient imaging data, and providing to the guidance server the patient imaging information (see Fig. 9 and [126], diagnosis capsule machine 216 provides real time image data to intelligent medical engine 14. Also see [70], intelligent medical engine 14 receives all of a patient’s medical information such as medical history and medical records with data that has been previously stored in the central database 16); 
the guidance server providing one or more AI-generated alert(s) to the medical personnel (see Fig. 2 and [71], intelligent medical engine 14 has a component 80 called the electronic doctor 80, it is configured to operate as an artificial intelligence/computer doctor that provides a patient's prognosis based on the patient's current input medical data compared to the existing data from the central database 16. Also see Fig. 10 and [128], the intelligent medical engine 14 receives, stores, analyzes, and classifies medical data with an interactive machine-learning process. See Fig. 15 and [133], at step 294, the intelligent medical engine 14 analyzes the real time medical data of the patient, relative to the patient's previously stored objective medical data in the central database 16 to determine if the comparison would invoke a medical alert to the patient's medical doctor and to the patient. If it is determined a medical alert is needed, then the intelligent medical engine 14 is configured to send a medical alert to a medical professional associated with the patient). 
Regarding claims 2 and 8, Oleynik discloses:
wherein the guidance server performs Al problem identification, discrimination, and guidance matching on the input three or more of parameters (see [71] and Fig. 2, the intelligent medical engine 14 includes degrouping module 62, learning module 72, an electronic doctor 80. The degrouping module 62 identifies the disease and compares with previously stored data. The learning module 72 using ).
Regarding claims 3 and 9, Oleynik discloses:
wherein the guidance server provides the one or more AI-generated alert(s) to an app on a smartphone(s) of the at least one medical personnel (see Fig. 5 andf [119], the medical main server sends an alert to the portable monitoring device including smartphone as shown in Fig. 5 to alert the patient’s medical doctor).
Regarding claims 5 and 11, Oleynik discloses:
wherein the imaging post-processor is integrated into the guidance server (see Fig. 1 and [69], medical main server 12 includes an intelligent medical engine 14).
Regarding claims 6 and 12, Oleynik discloses:
wherein the guidance server receives, as live data streams, at least the parameters: the natural language input from the medical personnel, the real-time vital signs telemetry data (see [120] and Fig. 6, real time vital sign data is received at medical main server 12), the clinical laboratory testing results (see [71], laboratory tests. Also see Fig. 9 and [126], diagnosis capsule machine 216 provides real time laboratory test data to intelligent medical engine 14), and the patient imaging information (see Fig. 9 and [126], diagnosis capsule machine 216 provides real time image data to intelligent medical engine 14).
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0161331 to Oleynik ("Oleynik") in view of U.S. Patent App. Pub. No. 2018/0090231 to Liederman et al. ("Liederman").
Regarding claims 4 and 10, Oleynik discloses:
wherein the guidance server provides the one or more AI-generated alert(s) to the smartphone of the at least one medical personnel, if the app on the smartphone of the at least one medical personnel fails to properly present the one or more alert(s) (see Fig. 5 andf [119], the medical main server sends an alert to the portable monitoring device including smartphone as shown in Fig. 5 to alert the patient’s medical doctor).
 does not explicitly teach: 
alert is a Short Message Service (SMS) text message.
Liederman teaches that it was old and well known at the time of filing in the art of patient monitoring and treatment to include: alert is a Short Message Service (SMS) text message (see Fig. 5 and [95], system provide alerts to healthcare provider’s mobile phone via SMS) in order to deliver optimal care (see [6] of Liederman).
Therefore, it would have been obvious to one of ordinary skill in the art of patient adherence improvement before the effective filing date of the claimed invention to modify the method of Oleynik to send alert as Short Message Service (SMS) text message as taught by Liederman in order to deliver optimal care. As in Liederman, it is within the capabilities of one of ordinary skill in the art to provide the one or more Oleynik’s AI-generated alert(s) as a Short Message Service (SMS) text message to the smartphone of the at least one medical personnel, if the app on the smartphone of the at least one medical personnel fails to properly present the one or more alert(s), in order to deliver optimal care, and the results would have been predictable to one of ordinary skill in the art of health monitoring. See MPEP § 2143 (C).
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Amarasingham et al. (U.S. Patent App. Pub. No. 2015/0025329) discloses patient’s data monitoring and analyzing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENGLU WU whose telephone number is (571)270-7465.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W./Examiner, Art Unit 3686      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686